Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 9 August 2022, with respect to the rejection(s) of claims 1 and 4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4902530 A (Yasaka).
Applicant argues that the prior art reference Oster fails to teach and/or disclose all the limitations of instant claims 1 and 4 as amended. Specifically, Applicant argues that Oster does not teach or disclose “calibration data that represents a relationship between an area of the deposition film having a predetermined film thickness and the amount of irradiation with the charged particle beams” and “correcting the calibration data based at least in part on the film thickness of the standard deposition film”. The Examiner agrees with the Applicant that Oster fails to disclose a relationship between an area of the deposition film having a predetermined film thickness and the amount of irradiation with the charged particle beams. However, the Examiner does not find the argument that Oster fails to disclose “correcting the calibration data based at least in part on the film thickness of the standard deposition film” persuasive. While Oster does not state a predetermined thickness, Oster does state the thickness of a photomask and a defect (Oster, paragraph 0083). The depth of the defect will determine the thickness of the deposition film required. Measuring the thickness of the defect residue, as stated in paragraph 0087 of Oster, would indirectly yield the thickness of the deposition film, as the original depth of the defect would be known. Further, the second deposition step is a process for correcting the amount of irradiation with the charged particle beam, as the total dose is affected by the second deposition. The first and second depositions are both steps for correcting the defect, where the first deposition can be viewed as a “broad” correction, and the second deposition is a “fine” correction for finishing the defect repair. Thus, this aspect of Applicant’s arguments is not found to be persuasive.
With the Applicant’s arguments in consideration, a new rejection is made in view of US 4902530 A (Yasaka), as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170248842 A1 (Oster) in view of US 4902530 A (Yasaka).
Regarding Claim 1, Oster discloses a device and method for repairing defects of a photolithographic mask. Oster discloses that the device comprises a particle beam emission unit (paragraph 0065), a gas supply unit (paragraph 0069) that supplies gas to form the deposition film (paragraph 0070 and 0075), and a stage for moving the mask (paragraph 0064). Oster’s device further comprises a control unit that controls the charged particle beam and the gas supply (paragraph 0067 and 0071). The device utilizes a computer system that can comprise algorithms which make it possible to extract an image from measurement data (paragraph 0067). The computer system is part of the control unit. The thickness of the defect residue is measured by the electron beam and/or a scanning force microscope (paragraph 0087). During the process of repairing the defect in the mask, the device analyzes the remaining residue of the defect using the electron beam and/or a scanning force microscope (paragraph 0087). Data is collected to determine the time needed to repair the defect using the particle beam and supplied gas (paragraph 0087). A second deposition then occurs to finalize the repair of the defect, acting as a correction to the amount of irradiation and gas supply provided to the mask (paragraph 0088). This correction causes the control unit to control the amount of radiation from the particle beam and the amount of gas provided to the mask (paragraph 0087-0089). Oster, however, is silent in regards to a relationship between the area of a deposition film having a predefined thickness and the amount of irradiation with the charged particle beams. Yasaka teaches a method of correcting a pattern film. Yasaka teaches an apparatus for depositing film at a defect on a mask by directing chemical compound at the defect by a gas gun while an ion beam is irradiated concurrently (Yasaka, Col. 2 Line 11-31). Yasaka utilizes an area calculation circuit (Yasaka, Col. 3 Line 24-25). As stated by Yasaka, there is a relationship between the deposition area and frame numbers of ion beam scanning required to deposit a film of a predetermined thickness (Yasaka, Col. 1 Line 34-36). In other words, Yasaka teaches a relationship between the area of the deposition film having a predetermined thickness and the amount of charged particle beam irradiation. Yasaka further teaches that the area calculation circuit corrects the amount of irradiation supplied, thus controlling the thickness of the deposited film (Yasaka, Col. 3 Line 25-43). Oster and Yasaka are analogous art because both references pertain to mask repair devices and methods. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to incorporate the deposition film area and amount of charged particle beam irradiation relationship and calculation circuit taught by Yasaka into the device disclosed by Oster because the use of this relationship allows for films having a required predetermined thickness to be formed uniformly in layers (Yasaka, Col. 4 Line 8-20).
Regarding Claim 3, Oster discloses that the film thickness measurement device is a scanning force microscope (paragraph 0087).
Regarding Claim 4, Oster discloses a method for repairing mask defects. Oster’s method comprises the steps of forming a deposition film by charged particle beam-induced deposition (paragraph 0084-0085), measuring a film thickness of the deposition film (paragraph 0087), correcting, based on the thickness of the film and calibration data, the amount of irradiation with the charge particle beam (paragraph 0087), moving a defect of the mask to a position at which irradiation with the particle beams takes place (paragraph 0064), and emitting the particle beam in the correct amount while supplying gas for forming the deposition film on the defect to form the deposition film (paragraph 0087-0089). Oster, however, is silent in regards to a relationship between the area of a deposition film having a predefined thickness and the amount of irradiation with the charged particle beams. Yasaka teaches a method of correcting a pattern film. Yasaka teaches an apparatus for depositing film at a defect on a mask by directing chemical compound at the defect by a gas gun while an ion beam is irradiated concurrently (Yasaka, Col. 2 Line 11-31). Yasaka utilizes an area calculation circuit (Yasaka, Col. 3 Line 24-25). As stated by Yasaka, there is a relationship between the deposition area and frame numbers of ion beam scanning required to deposit a film of a predetermined thickness (Yasaka, Col. 1 Line 34-36). In other words, Yasaka teaches a relationship between the area of the deposition film having a predetermined thickness and the amount of charged particle beam irradiation. Yasaka further teaches that the area calculation circuit corrects the amount of irradiation supplied, thus controlling the thickness of the deposited film (Yasaka, Col. 3 Line 25-43). Oster and Yasaka are analogous art because both references pertain to mask repair devices and methods. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to incorporate the deposition film area and amount of charged particle beam irradiation relationship and calculation circuit taught by Yasaka into the device disclosed by Oster because the use of this relationship allows for films having a required predetermined thickness to be formed uniformly in layers (Yasaka, Col. 4 Line 8-20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170248842 A1 (Oster) in view of US 4902530 A (Yasaka) as applied to Claim 1 above, and further in view of US 20170074807 A1 (Nishimura).
Regarding Claim 2, neither Oster nor Yasaka does not disclose measuring film thickness via a white light interference measurement device. Nishimura teaches a method for manufacturing mask blanks that has a step of defect inspection (paragraph 0096). The defects are inspected for using the two beam interference method (paragraph 0096). Specifically, Nishimura teaches the use of a white light interferometer to measure the surface of the mask blanks (paragraph 0025). Oster, Yasaka, and Nishimura are analogous art because each reference pertains to defects in masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a white light interference measurement device, as taught by Nishimura, as the film thickness measurement unit in the device disclosed by Oster (modified to include the teachings of Yasaka) because white light interference is a common method used to evaluate defects in masks (see Nishimura, paragraph 0012-0013) and the use of a white light interferometer, as taught by Nishimura, can suppress false mask defect detection (Nishimura, paragraph 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                          

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
11/05/2022